Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim language in claims 5 and 15 render the claims indefinite because it is unclear to the examiner what “a motor stop time as a logic activation time of minus twelve multiplied by time” means. Appropriate corrections are required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-13 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Ams 
Regarding claims 1 and 11, Ams teaches, an intelligent electronic device (IED), comprising:  a processor (drive electronics 12 and apparatus 14, figure 1) configured to: acquire motor current and voltage measurements (col.6, lines 10-17); calculate motor slip using the acquired motor current and voltage measurements and the estimated full load rotor resistance value (col.3, lines 60-64, where the slip is calculated based on the current and voltage measurements and the resistance value) ; and execute a motor protection process using the calculated motor slip (see col.3, line 65 to col.4 lines 1-4, where it can be seen that a failsafe action is taken based on the calculated slip value). 
Ams is silent on specifically teaching: a memory to store a full load rotor resistance value; a processor operatively coupled to the memory, a processor operatively coupled to the memory, wherein the processor is configured to: estimate the full load rotor resistance value as a function of motor positive-sequence resistance
Zhou et al. teach: a memory to store a full load rotor resistance value (see paragraph 66, where it is explained that the resistance value estimated are stored); a processor (control unit 30, figure 1) operatively coupled to the memory, a processor operatively coupled to the memory, wherein the processor is configured to: estimate the full load rotor resistance value as a function of motor positive-sequence resistance (see paragraphs 50 and 66, where it is explained that the rotor resistance is estimated and stored).
In view of Zhou et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the 
Regarding claims 2 and 12, Ams teaches, and wherein the motor slip is calculated further using the determined motor positive-sequence resistance (col.3, lines 60-64, where the slip is calculated based on the current and voltage measurements and the resistance value). 
Ams is silent on specifically teaching: wherein the processor is further configured to determine the motor positive-sequence resistance at a beginning of a start sequence of a motor
Zhou et al .teach:  wherein the processor is further configured to determine the motor positive-sequence resistance at a beginning of a start sequence of a motor (see figure 6 and paragraph 59, where the operation state is determined during the start of the motor operation)
In view of Zhou et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Ams to include; a memory to store a full load rotor resistance value; a processor operatively coupled to the memory, a processor operatively coupled to the memory, wherein the processor is configured to: estimate the full load rotor 
Regarding claims 3 and 13, Ams is silent on specifically teaching, The IED of claim 1, wherein the full load rotor resistance value is estimated by solving: R.sub.0=K(R.sub.p(1)) where: K is 1/3, and R.sub.p(1) is the motor positive-sequence resistance at a time when the slip is one. 
However, Ams teaches the calculation to derive the rotor resistance formulas as seen in equation 4 on col.10.
Therefore, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Ams to include; wherein the full load rotor resistance value is estimated by solving: R.sub.0=K(R.sub.p(1)) where: K is 1/3, and R.sub.p(1) is the motor positive-sequence resistance at a time when the slip is one, for the purpose of protecting the motor. 
Regarding claims 10 and 20, Zhou et al. teach The IED of claim 1, wherein the motor protection process includes updating a thermal model (see abstract). 
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ams US Patent No.: 8,310,196 in view of Zhou et al. US publication no.: 2021/0152111 and further in view of Yamada et al. US publication no.: 2017/0372928.
Regarding claims 4 and 14, Ams as modified is silent on specifically teaching, The IED of claim 1, wherein the processor is further to measure zero-
Yamada et al. teach: wherein the processor is further to measure zero-crossings of the voltage after a motor disconnect, and wherein the zero-crossings are used in estimating the full load rotor resistance value.
In view of Yamada et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Ams as modified to include; wherein the processor is further to measure zero-crossings of the voltage after a motor disconnect, and wherein the zero-crossings are used in estimating the full load rotor resistance value, for the purpose of protecting the motor. 
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ams US Patent No.: 8,310,196 in view of Zhou et al. US publication no.: 2021/0152111 and further in view of Yamada et al. US publication no.: 2017/0372928 and Kakihara US publication no.: 2014/0118865.
Regarding claims 8 and 18, Ams as modified is silent on specifically teaching, the IED of claim 4, wherein the processor is further configured to determine a time period from the time the motor is disconnected until the motor reaches a target percentage of the nominal speed based on the zero-crossings. 
Kakihara et al. teach: wherein the processor is further configured to determine a time period from the time the motor is disconnected until the motor reaches a target see paragraph 53 where the time is set for the time the motor is disconnected).
In view of Kakihara’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Ams as modified to include; wherein the processor is further configured to determine a time period from the time the motor is disconnected until the motor reaches a target percentage of the nominal speed based on the zero-crossings, for the purpose of protecting the motor. 
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ams US Patent No.: 8,310,196 in view of Zhou et al. US publication no.: 2021/0152111 and further in view of Sonoda et al. US publication no.: 2014/0152204 A1. 
Regarding claims 9 and 19, Ams as modified is silent on specifically teaching: The IED of claim 1, wherein the motor protection process includes locked rotor detection. 
Chen et al. teach: wherein the motor protection process includes locked rotor detection (see paragraph 21).
In view of Chen et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Ams as modified to include; wherein the motor protection process includes locked rotor detection, for the purpose of protecting the motor. 

Allowable Subject Matter
Claims 5 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 6-7 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308.  The examiner can normally be reached on 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ZOHEB S IMTIAZ/Examiner, Art Unit 2846